Case 2:15-cv-00133-TS Document 104 Filed 10/29/20 PageID.1039 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

 SCOTT LOGAN GOLLAHER,
                                                     MEMORANDUM DECISION AND
                        Plaintiff,                   ORDER

 v.

 WILLIAM Z. WENTLAND,
                                                    Case No. 2:15-CV-133 TS-CMR
                        Defendant.
                                                    District Judge Ted Stewart



       This matter is before the Court on a Report and Recommendation from the Magistrate

Judge and Defendant’s Objection thereto. The Magistrate Judge recommends the Court deny

Defendant’s Motion for Judgment on the Pleadings without prejudice. Defendant objects,

arguing that the Motion should be granted. For the reasons discussed below, the Court will

affirm the Objection, reject the Report and Recommendation, and grant Defendant’s Motion for

Judgment on the Pleadings.

                                         I. BACKGROUND

       The following facts are taken from Plaintiff’s Third Amended Complaint and are

assumed to be true for purposes of Defendant’s Motion for Judgment on the Pleadings.

       Plaintiff is currently an inmate at the Utah State Prison. Defendant was at all relevant

times a detective with the Morgan County Sherriff’s Office. Plaintiff brings suit against

Defendant based on his participation in obtaining and executing search warrants on Plaintiff’s

residence in Salt Lake City and property located in Morgan County, Utah (the “Morgan

Property”), and Plaintiff’s eventual arrest.



                                                1
Case 2:15-cv-00133-TS Document 104 Filed 10/29/20 PageID.1040 Page 2 of 11




       Defendant prepared an affidavit in support of the search warrants that were ultimately

issued. The affidavit is attached to Plaintiff’s Third Amended Complaint and has been

considered by the Court. 1 In the affidavit, Defendant stated that Plaintiff was a convicted sex

offender who failed to report a secondary address—the Morgan Property—where the crimes

allegedly occurred. Defendant went on to state that an eleven-year-old female victim disclosed

that Plaintiff had taken pictures of her with his cell phone while she was clad in her underwear.

Defendant stated that Plaintiff’s cell phone and related electronic devices needed to be secured

and examined to determine whether evidence existed to corroborate the victim’s statements.

Defendant stated that Plaintiff’s primary residence was in Salt Lake City but that he used the

Morgan Property for recreation on the weekends. State Court Judge Noel S. Hyde authorized

search warrants for Plaintiff’s residence and the Morgan Property to search for and seize various

electronic devices.

       Plaintiff alleges that Defendant omitted material facts from the affidavit. Specifically,

Defendant failed to disclose “the circumstances under which Mr. Gollaher allegedly took

pictures of the 11-year-old female, the non-sexually explicit nature of the pictures that were

allegedly taken, and the initial investigative report that did not include any allegations that Mr.

Gollaher had taken pictures.” 2

       While Plaintiff denies he took any pictures, his Third Amended Complaint asserts that the

pictures referenced in the affidavit were allegedly taken when four youths accompanied Plaintiff

to a reservoir near the Morgan Property. While at the reservoir, some of the youths removed


       1
           Docket No. 65-2.
       2
           Docket No. 65 ¶ 11.


                                                  2
Case 2:15-cv-00133-TS Document 104 Filed 10/29/20 PageID.1041 Page 3 of 11




portions of their clothing. The Third Amended Complaint alleges that “the boy removed his

shirt, one girl took off her shirt, and a second girl took off her shirt and shorts to swim in the

reservoir. The third girl did not swim in the reservoir or remove any of her clothing.” 3 The

Complaint goes on to allege that “according to one of the girls, Mr. Gollaher allegedly took a

picture of one of the girls with his cell phone while the youths were wading and swimming in the

reservoir. A second girl alleged that Mr. Gollaher took pictures with his cell phone while two of

the girls were swimming.” 4

       Plaintiff alleges that the initial report of the incident did not include reference to him

taking pictures. “Rather, the report stated that Mr. Gollaher ‘just stood there and watched’ while

the youths swam in the reservoir.” 5 Plaintiff asserts that the allegations of him taking pictures

arose only after Defendant suggested it to one of the youths’ aunts. This resulted in two of the

youths alleging that Plaintiff had taken pictures of them while wading and swimming in the

reservoir. 6 Plaintiff further alleges that the pictures allegedly taken were not sexually explicit.

Plaintiff asserts that this information was omitted from the affidavit because Defendant believed

including it would have vitiated probable cause for the search warrants.

       In addition, Plaintiff alleges that Defendant made false representations in his affidavit.

Specifically, Plaintiff alleges that Defendant knowingly misrepresented that Plaintiff owned the

Morgan Property and failed to report his ownership as a convicted sex offender. Plaintiff alleges




       3
           Id. ¶ 12.
       4
           Id.
       5
           Id. ¶ 14.
       6
           Id. ¶ 17.


                                                   3
Case 2:15-cv-00133-TS Document 104 Filed 10/29/20 PageID.1042 Page 4 of 11




that Defendant knew that Plaintiff was the registered agent for the entity that owned the Morgan

Property but that he did not have an ownership interest in it. Plaintiff asserts that Defendant

misrepresented Plaintiff’s ownership of the Morgan property to bolster probable cause.

       As stated, Judge Hyde issued the search warrants based on the information contained in

Defendant’s affidavit. Defendant, along with the Salt Lake City Police Department and the FBI,

executed the search warrant of Plaintiff’s residence. They seized several computers and other

digital media. After searching the electronic media at the residence, Plaintiff was arrested on 10

counts of child pornography and one count of sodomy on a child. Plaintiff alleges that no

evidence had been found to support those charges.

       Plaintiff brought suit in this Court in 2015. Plaintiff was eventually appointed counsel to

assist in drafting his Third Amended Complaint. Plaintiff’s Third Amended Complaint asserts

claims for unlawful search and seizure and unlawful arrest. This matter was subsequently

referred to the Magistrate Judge under 28 U.S.C. § 636(b)(1)(B). Thereafter, Defendant filed a

Motion for Judgment on the Pleadings, seeking dismissal on qualified immunity grounds. The

Magistrate Judge issued a Report and Recommendation, recommending the Motion be denied

without prejudice. Defendant objects.

                                   II. STANDARD OF REVIEW

       Pursuant to 28 U.S.C. § 636(b), a party has 14 days after being served with a copy of the

Report and Recommendation to file an objection. As Defendant has objected, the Court reviews

the Report and Recommendation de novo. 7




       7
           28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).


                                                  4
Case 2:15-cv-00133-TS Document 104 Filed 10/29/20 PageID.1043 Page 5 of 11




         In order to conduct a de novo review a court “should make an independent
         determination of the issues . . . ; [it] ‘is not to give any special weight to the [prior]
         determination’ . . . .” “The district judge is free to follow [a magistrate judge’s
         recommendation] or wholly to ignore it, or, if he is not satisfied, he may conduct
         the review in whole or in part anew.” 8

         Defendant seeks judgment on the pleadings under Rule 12(c). The Court applies the

same standards in evaluating motions under Rule 12(b)(6) and Rule 12(c). 9

         In considering a motion to dismiss for failure to state a claim upon which relief can be

granted under Rule 12(b)(6), all well-pleaded factual allegations, as distinguished from

conclusory allegations, are accepted as true and viewed in the light most favorable to Plaintiff as

the nonmoving party. 10 Plaintiff must provide “enough facts to state a claim to relief that is

plausible on its face,” 11 which requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” 12 “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’ Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” 13




         8
        Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988) (quoting
United States v. First City Nat’l Bank, 386 U.S. 361, 368, (1967); Mathews v. Weber, 423 U.S.
261, 271 (1976)) (alterations in original).
         9
             See Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 n.2 (10th Cir. 2002).
         10
              GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir.
1997).
         11
              Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
         12
              Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         13
              Id. (quoting Twombly, 550 U.S. at 555, 557) (alteration in original).


                                                     5
Case 2:15-cv-00133-TS Document 104 Filed 10/29/20 PageID.1044 Page 6 of 11




       “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that

the parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” 14 As the Court in Iqbal stated,

       only a complaint that states a plausible claim for relief survives a motion to dismiss.
       Determining whether a complaint states a plausible claim for relief will . . . be a
       context-specific task that requires the reviewing court to draw on its judicial
       experience and common sense. But where the well-pleaded facts do not permit the
       court to infer more than the mere possibility of misconduct, the complaint has
       alleged—but it has not shown—that the pleader is entitled to relief. 15

       In considering a motion to dismiss, a district court not only considers the complaint “but

also the attached exhibits,” 16 the “documents incorporated into the complaint by reference, and

matters of which a court may take judicial notice.” 17 The Court “may consider documents

referred to in the complaint if the documents are central to the plaintiff’s claim and the parties do

not dispute the documents’ authenticity.” 18

       Defendant’s Motion attaches exhibits to which Plaintiff objects. Because Defendant’s

Motion can be decided without reference to the attachments, they have not been considered.

Instead, the Court has only considered Plaintiff’s Third Amended Complaint and the attachments

appended thereto in deciding the Motion for Judgment on the Pleadings.




       14
            Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991).
       15
            Iqbal, 556 U.S. at 679 (internal citations and quotation marks omitted).
       16
         Commonwealth Prop. Advocates, LLC v. Mortg. Elec. Registration Sys., Inc., 680 F.3d
1194, 1201 (10th Cir. 2011).
       17
            Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
       18
            Jacobsen, 287 F.3d at 941.


                                                  6
Case 2:15-cv-00133-TS Document 104 Filed 10/29/20 PageID.1045 Page 7 of 11




                                         III. DISCUSSION

       Defendant seeks dismissal on qualified immunity grounds. “Qualified immunity exists to

protect government officials ‘from liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable person would

have known.’” 19 Once a defendant invokes qualified immunity, the plaintiff bears the burden of

demonstrating: “(1) the defendant violated a constitutional right and (2) the constitutional right

was clearly established.” 20 “This is a heavy burden. If the plaintiff fails to satisfy either part of

the inquiry, the court must grant qualified immunity.” 21

A.     SEARCH

       Plaintiff asserts that Defendant omitted material information and made false

representations in his affidavit for the search warrants. It is a violation of the Fourth Amendment

to “knowingly, or with reckless disregard for the truth, include false statements in the affidavit,

or to knowingly or recklessly omit from the affidavit information which, if included, would have

vitiated probable cause.” 22 To prove such a claim, Plaintiff must show that, after setting aside all

false information and including all omitted exculpatory evidence, probable cause was lacking. 23

       Here, Plaintiff has not plausibly alleged that, after setting aside all allegedly false

information and including all omitted exculpatory evidence, the warrants lacked probable cause.


       19
         Estate of Reat v. Rodriguez, 824 F.3d 960, 964 (10th Cir. 2016) (quoting Dodds v.
Richardson, 614 F.3d 1185, 1191 (10th Cir. 2010)).
       20
            Martinez v. Beggs, 563 F.3d 1082, 1088 (10th Cir. 2009).
       21
            Carabajal v. City of Cheyenne, Wyo., 847 F.3d 1203, 1208 (10th Cir. 2017).
       22
           Wolford v. Lasater, 78 F.3d 484, 489 (10th Cir. 1996) (internal quotation marks and
citations omitted).
       23
            Pierce v. Gilchrist, 359 F.3d 1279, 1293 (10th Cir. 2004).


                                                   7
Case 2:15-cv-00133-TS Document 104 Filed 10/29/20 PageID.1046 Page 8 of 11




Even when the additional information is added and the allegedly false statements are omitted, the

salient assertion remains the same: Plaintiff allegedly took pictures with his cell phone of minors

in various states of undress. This provides sufficient probable cause that Plaintiff’s cell phone

and other electronic devices may have contained evidence of sexual exploitation of a minor.

       Under Utah law, “[a] person is guilty of sexual exploitation of a minor . . . when the

person . . . knowingly produces, possesses, or possesses with intent to distribute child

pornography.” 24

       “Child pornography” means any visual depiction, including any live performance,
       photograph, film, video, picture, or computer or computer-generated image or
       picture, whether made or produced by electronic, mechanical, or other means, of
       sexually explicit conduct, where: (a) the production of the visual depiction involves
       the use of a minor engaging in sexually explicit conduct; (b) the visual depiction is
       of a minor engaging in sexually explicit conduct; or (c) the visual depiction has
       been created, adapted, or modified to appear that an identifiable minor is engaging
       in sexually explicit conduct. 25

“‘Sexually explicit conduct’ means . . . the visual depiction of nudity or partial nudity for the

purpose of causing sexual arousal of any person.” 26 “‘Nudity or partial nudity’ means any state

of dress or undress in which the human genitals, pubic region, buttocks, or the female breast, at a

point below the top of the areola, is less than completely and opaquely covered.” 27

       Nothing about the context in which the pictures were taken or the fact that the initial

report did not mention Plaintiff taking pictures detracts from a finding of probable cause.

Similarly, even assuming Defendant was the first to suggest that pictures were taken, this



       24
            See Utah Code Ann. § 76-5b-201(1)(a)(i).
       25
            Id. § 76-5b-103(1).
       26
            Id. § 76-5b-103(10)(f).
       27
            Id. § 76-5b-103(8).


                                                  8
Case 2:15-cv-00133-TS Document 104 Filed 10/29/20 PageID.1047 Page 9 of 11




suggestion was then corroborated by the statements from two of the minors present. Plaintiff’s

contention that the pictures were not sexually explicit is completely conclusory and does not

address the definition under Utah law. Plaintiff’s own allegations state that one girl took off her

shirt and a second took off her shirt and shorts to swim in the reservoir. Plaintiff also alleges that

two girls alleged that Plaintiff took pictures of them while they were swimming. Under the

definition set forth above, pictures of youths wading and swimming in a reservoir could be

considered sexually explicit, depending on the circumstances. Thus, nothing about this

additional information contradicts Defendant’s statement in the affidavit that “an eleven year old

female victim disclosed that Gollaher had taken pictures of her while she was clad in her

underwear.” 28 In sum, the additional information Plaintiff asserts should have been included in

the affidavit does not vitiate probable cause.

       Further, the ownership of the Morgan Property is not relevant to the issue of probable

cause. Plaintiff does not contest the assertion in the affidavit that he used the Morgan Property

for recreation and that it was located near where the crimes allegedly occurred. Indeed, his Third

Amended Complaint alleges that the alleged incident occurred at a reservoir near the Morgan

Property. Even assuming Plaintiff did not have an ownership interest in the Morgan property,

probable cause would remain to search the Morgan Property. While Plaintiff argues that his

alleged failure to report the Morgan Property as a secondary address was meant to bolster

probable cause, probable cause would still exist without these allegations. The allegations of

ownership might support a finding of probable cause for another crime—the failure to properly




       28
            Docket No. 65-2.


                                                  9
Case 2:15-cv-00133-TS Document 104 Filed 10/29/20 PageID.1048 Page 10 of 11




report—but probable cause of sexual exploitation of a minor would remain if the allegations

regarding ownership of the Morgan property were excluded.

B.     SEIZURE

       Plaintiff next brings a claim related to his warrantless arrest. “[A] government official

must have probable cause to arrest an individual.” 29 “A warrantless arrest is permissible when

an officer has probable cause to believe that a person committed a crime.” 30 “Probable cause to

arrest exists only when the facts and circumstances within the officers’ knowledge, and of which

they have reasonably trustworthy information, are sufficient in themselves to warrant a man of

reasonable caution in the belief that an offense has been or is being committed.” 31

       Plaintiff asserts that he was arrested without probable cause. The only allegation to

support this assertion is that, on information and belief, “no evidence had been found at Mr.

Gollaher’s residence or the Morgan Property that would have provided probable cause to believe

Mr. Gollaher had committed acts of sodomy on a child or sexual exploitation of a minor.” 32

       The Court finds this allegation insufficient. “The mere fact that a plaintiff uses the

language ‘information and belief’ does not make an allegation conclusory but, instead, the Court

must consider the content of the allegation itself.” 33 In considering the content, the Court finds



       29
            Cortez v. McCauley, 478 F.3d 1108, 1117 (10th Cir. 2007).
       30
            Id. at 1115 (internal citation and quotation marks omitted).
       31
          United States v. Valenzuela, 365 F.3d 892, 896 (10th Cir. 2004) (internal citation and
quotation marks omitted).
       32
            Docket No. 65 ¶ 30.
       33
          ArCzar, Inc. v. Navico, Inc., No. 11-CV-805-PJC, 2012 WL 3150815, at *2 (N.D.
Okla. Aug. 2, 2012) (citing Dorf v. City of Evansville, No. 11-CV-351-S, 2012 WL 1440343, at
*4 n.2 (D. Wyo. Apr. 22, 2012)).


                                                  10
Case 2:15-cv-00133-TS Document 104 Filed 10/29/20 PageID.1049 Page 11 of 11




that the allegation is totally conclusory because it completely lacks factual support. Plaintiff

merely asserts that no evidence had been found to support a finding of probable cause but

provides no factual assertions to shore up this conclusory statement. It seems implausible that

Plaintiff would be arrested and subjected to an ongoing criminal proceeding if “no evidence” had

truly been found. Without more, this claim is subject to dismissal.

                                       IV. CONCLUSION

          It is therefore

          ORDERED that Defendant’s Objection (Docket No. 91) is AFFIRMED. It is further

          ORDERED that the Report and Recommendation (Docket NO. 89) is REJECTED. It is

further

          ORDERED that Defendant’s Motion for Judgment on the Pleadings (Docket No. 73) is

GRANTED.

          DATED this 29th day of October, 2020.

                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge




                                                 11
